DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
Applicant’s election of Group I (invention I, Claims 37-39 and 45-47) in the reply filed on 01/17/2022 is acknowledged.  Therefore claims 40-44 and 48-52 have been withdrawn from further consideration.   Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections 
Claims 37-38 and 45-46 are objected to because of the following informalities: 
Claim 37 recites “wherein failure of transmission”.  For clarity purposes, it is suggested to recite as “wherein the failure of transmission”.  Similar objection applies to claim 45.
Claim 38 recites “wherein transmission”.  For clarity purposes, it is suggested to recite as “wherein the transmission”.  Similar objection applies to claim 46.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
Claims 37-38 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (US 2016/0227566 A1, hereinafter “Bergstrom”) in view of Knapp et al. (US 2015/0289270 A1, hereinafter “Knapp”).
As to claim 37:
Bergstrom discloses a method performed by a wireless device operable in a wireless communications network (“method performed by a wireless device”; see Figs. 11, 13-14), the method comprising: 
responsive to failure of transmission in a first transmission time interval of a first transport block comprising first information, transmitting in a second, subsequent transmission time interval a second transport block comprising second information, wherein the second information is an updated version of the first information (“1302 when wireless device 710 attempts to transmits first data packet during a first transmission time interval”; [0069] “step 1304, if it is determined that the transmission of the first data packet was not successful and the transmission was a dropped transmission, wireless device 710 transmits a third data packet at step 1308 during the second transmission time interval (shown as third data packet 1118 transmitted during subframe 5 in FIG. 11). To generate the third data packet, wireless device 710 pulls data from the top of the buffer 1200. Thus, the third data packet includes at least a portion of the data of the first data packet”; [0071]; [0054]-[0056]; [0063] “The wireless signals may contain voice traffic, data traffic, control signals, and/or any other suitable information”; [0072] note: information = data packet(s)), 
(“the first data packet may be determined to be a dropped transmission if wireless device 710 performs a listen before talk procedure that identifies that the channel is busy during the transmission time interval associated with the first data packet.”; [0069]; [0054]-[0056]; [0063]).
Bergstrom does not explicitly disclose information being control information.  
However, Knapp discloses information being control information (“This uplink data may include uplink data packets and control information associated with the uplink data, which may identify the contents of the uplink data packets and destination information identifying an operator network to which the uplink data packets are to be routed, a flow to which each of the uplink data packets belong, and/or the UE at which the uplink data originated.”; [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knapp into Bergstrom’s system/method as it would allow the information to be control information.  Such combination would have been obvious as the references are from analogous art, where applying a known technique to a known device would yield predictable results.  
As to claim 38:
The combined system/method of Bergstrom and Knapp discloses the invention set forth above, Bergstrom further discloses wherein transmission of the second transport block is responsive further to a determination that the second transmission time interval is greater than a threshold period of time after the first transmission time interval (“Because the data intended for first data packet 1114 still requires transmission, wireless device 710 makes the data, which was included in first data packet 1114, available for transmission in a subsequent transmission time interval. In the specific embodiment of FIG. 11, for example, wireless device 710 makes the data included in first data packet 1110 available for transmission in the next authorized transmission time interval, which is the fourth transmission time interval 1112 associated with second grant 1106”; [0054]-[0056]; [0063]).  
As to claim 45:
Bergstrom discloses a wireless device operable in a wireless communications network (“a wireless device”; see Figs. 11, 13-14), the wireless device comprising:  
processing circuitry (processor 1520; Fig. 15; [0079]) configured to, responsive to failure of transmission in a first transmission time interval of a first transport block comprising first information, transmit in a second, subsequent transmission time interval a second transport block comprising second information, wherein the second information is an updated version of the first information (“1302 when wireless device 710 attempts to transmits first data packet during a first transmission time interval”; [0069] “step 1304, if it is determined that the transmission of the first data packet was not successful and the transmission was a dropped transmission, wireless device 710 transmits a third data packet at step 1308 during the second transmission time interval (shown as third data packet 1118 transmitted during subframe 5 in FIG. 11). To generate the third data packet, wireless device 710 pulls data from the top of the buffer 1200. Thus, the third data packet includes at least a portion of the data of the first data packet”; [0071]; [0054]-[0056]; [0063] “The wireless signals may contain voice traffic, data traffic, control signals, and/or any other suitable information”; [0072] note: information = data packet(s)); and 
(the examiner takes official note that in order for the wireless device to function, specifically the processor 1520 and transceiver 1510 there must be power supply circuitry to supply power to these and additional component of the wireless device.); wherein failure of transmission of the first transport block comprises the wireless device determining that a wireless channel over which the first transport block is to be transmitted is busy in the first transmission time interval (“the first data packet may be determined to be a dropped transmission if wireless device 710 performs a listen before talk procedure that identifies that the channel is busy during the transmission time interval associated with the first data packet.”; [0069]; [0054]-[0056]; [0063]).
Bergstrom does not explicitly disclose information being control information.  
However, Knapp discloses information being control information (“This uplink data may include uplink data packets and control information associated with the uplink data, which may identify the contents of the uplink data packets and destination information identifying an operator network to which the uplink data packets are to be routed, a flow to which each of the uplink data packets belong, and/or the UE at which the uplink data originated.”; [0034]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knapp into Bergstrom’s system/method as it would allow the information to be control information.  Such combination would have been obvious as the references are from analogous art, where applying a known technique to a known device would yield predictable results.  
As to claim 46:
The combined system/method of Bergstrom and Knapp discloses the invention set forth above, Bergstrom further discloses wherein transmission of the second transport block is (“Because the data intended for first data packet 1114 still requires transmission, wireless device 710 makes the data, which was included in first data packet 1114, available for transmission in a subsequent transmission time interval. In the specific embodiment of FIG. 11, for example, wireless device 710 makes the data included in first data packet 1110 available for transmission in the next authorized transmission time interval, which is the fourth transmission time interval 1112 associated with second grant 1106”; [0054]-[0056]; [0063]).  
Allowable Subject Matter
Claims 39 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476